Exhibit 10.2

 

SECOND MODIFICATION AGREEMENT

 

THIS SECOND MODIFICATION AGREEMENT, (this “Agreement”), made as of June 29, 2018
(the “Effective Date”), by and among IPIC-GOLD CLASS ENTERTAINMENT LLC, a
Delaware limited liability company (the “Borrower”), IPIC GOLD CLASS HOLDINGS
LLC, a Delaware limited liability company (“Holdings”), IPIC TEXAS, LLC, a Texas
limited liability company (“IPIC Texas”), IPIC MEDIA, LLC, a Florida limited
liability company (“IPIC Media”), DELRAY BEACH HOLDINGS, LLC, a Florida limited
liability company (“DB Holdings”), BAY COLONY REALTY, LLC, a Florida limited
liability company (“Bay Colony”, together with Borrower, Holdings, IPIC Texas,
IPIC Media and DB Holdings, collectively, the “Borrower Parties”) and THE
TEACHERS’ RETIREMENT SYSTEM OF ALABAMA, a body corporate of the State of Alabama
created under Section 16-25-1 et. seq., Code of Alabama (1975), as amended (the
“TRS”), and THE EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA, a body corporate of the
State of Alabama created under Section 36-27-1 et. seq., Code of Alabama (1975),
as amended (the “ERS”) (the TRS and the ERS are sometimes herein referred to
individually as a “Lender” and collectively as the “Lenders”).

 

RECITALS:

 

A. Borrower Parties and Lenders are party to that certain Second Amended and
Restated Master Loan and Security Agreement dated February 1, 2018, as amended
by Modification Agreement dated June 22, 2018 (as previously or hereafter
amended, the “Loan Agreement”), pursuant to which, Lenders have agreed to extend
to Borrower a non-revolving credit facility in an aggregate principal amount not
to exceed $225,828,169.12 (the “Loan”) for the purpose of financing the costs of
leasing, constructing, furnishing, equipping, establishing and operating upscale
cinema projects to be located at sites in the United States of America in
accordance with the terms of the Loan Agreement. Capitalized terms not otherwise
defined herein shall have the meanings given in the Loan Agreement.

 

B. The Borrower Parties have requested that proceeds of the Loan be made
available for Working Capital Expenses (as hereafter defined), and, as a
condition precedent to allowing proceeds of the Loan to be used for Working
Capital Expenses, Lenders require that the Loan Agreement be modified on the
terms and conditions hereafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals and other good and
valuable consideration, the parties hereto agree as follows:

 

1. Recitals. The Recitals herein are true and correct.

 

2. Tranche 3 Committed Amount Remaining Availability. Borrower Parties
acknowledge and agree that as of June 27, 2018, $120,774,812.30 of the Tranche 3
Committed Amount has been Advanced, leaving $65,225,187.70 available for Advance
subject to the terms and conditions of the Loan Agreement, as modified hereby.

 



-1-

 

 

3. Amendments to Loan Agreement.

 

(a) Definitions.

 

(i)The definition of “Required Borrower’s Funds” is hereby deleted in its
entirety.

 

(ii)The following definitions are hereby added to Section 1.1 of the Loan
Agreement:

 

“Delray Project” means the Project located in the development located at 59-61
SE 4th Avenue, Delray Beach, Florida.

 

“Irvine Project” means the Project located at 2983 & 2981-E Michelson Drive,
Irvine, California.

 

“Mizner Park Project” mean the renovations to the existing, operating Project
located at 400 N. Federal Hwy., Boca Raton, Florida 33432.

 

“Remaining Construction Projects” means, collectively, the following Projects:
the Renovation Projects, the Mizner Park Project, the Delray Project and the
Irvine Project.

 

“Working Capital Advance Request” shall have the meaning assigned to such term
in Section 4.1(o) hereof.

 

“Working Capital Expenses” means Borrower’s expenses related to day-to-day
operations of Borrower, including, without limitation, rent, payroll, inventory
purchases, operational costs, annual routine and customary maintenance costs for
each Project in an aggregate amount of up to $50,000 (any maintenance costs for
any Project in excess of such threshold must be approved in writing by Agent
Lender in its sole and absolute discretion), interest expense and construction
costs associated with the Remaining Construction Projects. Notwithstanding the
foregoing, Working Capital Expenses do not include (i) any bonuses to employees
of Parent, Borrower or any Borrower Subsidiary or (ii) construction costs
associated with any Project that is not a Remaining Construction Project.

 



-2-

 

 

(b) Repayment of Loan. Section 2.4(b)(3)(ii) of the Loan Agreement is hereby
deleted in its entirety and the following inserted in lieu thereof:

 

(ii) With respect to the Tranche 3 Committed Amount, being that portion of the
outstanding principal balance of the Loan to be Advanced to Borrower in
connection with a Remaining Construction Project or other Working Capital
Expenses, interest shall be payable on Advances of such Tranche 3 Committed
Amount on a Project Tranche by Project Tranche basis as follows: (A) with
respect to an Advance for any Remaining Construction Project, on the first
Scheduled Interest Payment Date following the earlier to occur of (1) the date
which is six (6) months following the opening or re-opening of a Remaining
Construction Project, as applicable, or (2) the date which is twenty-one (21)
months following the initial Advance of the Project Tranche designated for such
Remaining Construction Project, as applicable, and on each Scheduled Interest
Payment Date thereafter through and including the Scheduled Interest Payment
Date immediately preceding the Maturity Date, all accrued but unpaid interest on
the outstanding principal balance of all Advances of the Project Tranche
designated for such Remaining construction Project shall be due and payable; and
(B) with respect to any Advance for Working Capital Expenses which is not used
to construct a Remaining Construction Project, the first Scheduled Interest
Payment Date following such Advance for Working Capital Expenses, and on each
Scheduled Interest Payment Date thereafter through and including the Scheduled
Interest Payment Date immediately preceding the Maturity Date, all accrued but
unpaid interest on the outstanding principal balance of all Advances of such
Working Capital Expenses shall be due and payable.

 

(c) Advances for Project Costs and Working Capital Expenses. Section 3.2(a) of
the Loan Agreement is hereby deleted in its entirety and the following inserted
in lieu thereof:

 

(a) Working Capital Expenses. The parties hereto acknowledge and agree that the
remaining proceeds from the Loan not yet Advanced are to be used for Working
Capital Expenses.

 

(d) Project Development Budget Review and Revision. Sections 3.3(b) and (c) of
the Loan Agreement are hereby deleted in its entirety and the following inserted
in lieu thereof:

 

(b) Other than the Remaining Construction Projects, proceeds from the Loan shall
not be available for the construction of any proposed Project without the
express written consent of Agent Lender, which consent may be withheld in Agent
Lender’s sole and absolute discretion. Subject to the terms and conditions of
this Agreement, the total amount of Loan proceeds required by the Project
Development Budget of each Remaining Construction Project may not exceed the
lesser of (i) the Available Committed Amount or (ii) one hundred percent (100%)
of the total costs to develop such Remaining Construction Project and do all
things necessary for the opening or re-opening, as applicable, of such Remaining
Construction Project, as set forth in the Project Development Budget for such
Remaining Construction Project.

 



-3-

 

 

(c) Once a Project Development Budget for a Remaining Construction Project is
approved by Agent Lender, an amount equal to one hundred percent (100%) of the
total remaining costs to develop such Remaining Construction Project as shown on
such Project Development Budget shall constitute the “Project Tranche”
applicable thereto. The parties anticipate that changes to Project Development
Budgets may be desired by Borrower in the course of developing the Remaining
Construction Projects through reallocations among line items, cost-savings or
cost overruns. Such changes to Project Development Budgets may be made by
Borrower with prior notice to Agent Lender, but without Agent Lender approval or
consent as provided in Section 4.1(f) hereof. Notwithstanding the foregoing, any
changes to the amount of a Project Tranche (either increases or decreases) shall
be subject to Agent Lender’s prior written consent, which consent shall not be
unreasonably withheld as long as such changes will not result in a negative
Remaining Construction Project Reserve and Agent Lender reasonably believes the
new proposed Project Tranche for the Project remains sufficient to permit the
completion of the Project without creating a negative Remaining Construction
Project Reserve. In the event the Agent Lender consents to any modification to a
Project Tranche amount, the Remaining Construction Project Reserve will be
adjusted upward or downward accordingly; provided, at no time shall the
Remaining Construction Project Reserve exceed the Available Committed Amount
(calculation of the Available Committed Amount shall not include the Interest
Reserve). To the extent that Project Development Budget changes by Borrower
result in increased Project costs for which there is no Available Committed
Amount sufficient to permit such an increase in the Project Tranche, Borrower
shall be responsible for paying the full amount of such Deficiency from
Borrower’s own funds, as hereinafter provided. To the extent an approved
modification to an existing Project Tranche amount results in an increase to the
Remaining Construction Project Reserve with respect to Advances for a Remaining
Construction Project, the amount of such increase shall then be available for
other Remaining Construction Projects, subject, however, to appropriate and
acceptable adjustments to the Project Development Budgets for such other
Remaining Construction Projects.

 

(e) Tranche 3 Committed Amounts. Section 4.1(b) of the Loan Agreement is hereby
deleted in its entirety and the following inserted in lieu thereof:

 

(b) Tranche 3 Committed Amounts. With respect to Advances of the remaining
Tranche 3 Committed Amount (other than in respect of the Village Note Payoff
Advance (which has been fully Advanced as of the date hereof and no further
Advances are available related thereto) and the Operating Expense Advance (which
has been fully Advanced as of the date hereof and no further Advances are
available related thereto)), and subject to the Interest Reserve and Remaining
Construction Project Reserve requirements set forth in this Agreement, upon the
Agent Lender’s receipt and approval, as and to the extent required by this
Agreement, of (i) Project Specific Due Diligence for a Remaining Construction
Project (including, without limitation, the Project Development Budget for such
Projects) or (ii) a Working Capital Advance Request, the Lenders agree, on the
terms and conditions and relying on the representations set forth herein, to
lend to the Borrower an amount not to exceed:

 

(1) as to each Remaining Construction Project, an amount equal to the Project
Tranche for such Project calculated pursuant to Section 3.3(c) above; and

 



-4-

 

 

(2) as to Working Capital Expenses in the aggregate, the Tranche 3 Committed
Amount less any Tranche 3 Committed Amount previously advanced for any Existing
Project, Planned Project, Future Project, the Village Note Payoff Advance, the
Operating Expense Advance, any Remaining Construction Project, or any other
Working Capital Expenses.

 

(f) Remaining Construction Project Advance Requests. Section 4.1(c) of the Loan
Agreement is hereby deleted in its entirety and the following inserted in lieu
thereof:

 

(c) Subject to compliance by Holdings, the Borrower and each Borrower Subsidiary
with all of the provisions of this Agreement and so long as no Default or Event
of Default then exists, Loan proceeds applicable to each Remaining Construction
Project shall be disbursed by the Lenders making Advances in accordance with the
following procedures:

 

(1) Not less than five (5) Business Days before the date on which the Borrower
desires an Advance for a Remaining Construction Project, the Borrower shall
submit to the Agent Lender a request for an Advance in the form attached hereto
as Exhibit H. A separate Advance request must be completed for each Project for
which an Advance is requested. While Advances may be made simultaneously to
finance costs of more than one Project, Advances shall be made not more than
once each calendar month, and the Borrower hereby acknowledges and agrees that
it must coordinate requests for multiple Projects such that the Lenders are not
required to Advance more than once per month. Notwithstanding anything to the
contrary herein provided, no Advances shall be made during the last five (5)
Business Days in September of any year. Each request for an Advance shall
identify the Remaining Construction Project for which such Advance is made with
specificity, must be signed by an Authorized Representative, must be submitted
in compliance with the provisions of Section 9.7 herein (with an e-mail
transmission notification to each of hunter.harrell@rsa-al.gov,
rachel.daniels@rsa-al.gov, and steve.timms@rsa-al.gov (or such other e-mail
addresses provided to Borrower by the Agent Lender) as to the incoming Advance
request), and must be accompanied by the following:

 

(i) a copy of the Project Development Budget for such Project, together with a
cost breakdown by line item showing the cost of Improvements and any budgeted
soft costs spent to the date of the requisition and showing the percentage of
completion, certified by the Borrower as correct;

 

(ii) AIA Documents G702 and G703 and conditional lien waivers from the General
Contractor and any Major Subcontractor (as hereinafter defined) and invoices
supporting all nonconstruction costs. As used herein “Major Subcontractor” means
any subcontractor or supplier of materials entering into contracts for services
and/or supply of materials for the Project in an amount greater than $50,000;

 



-5-

 

 

(iii) unless not available in a Project jurisdiction or otherwise waived by
Agent Lender for a Project, an endorsement to the Title Policy which brings the
effective date of the Title Policy insuring the Mortgage forward to the date of
such Advance, which shows no unapproved title exceptions, which evidences to the
Lenders’ satisfaction that there has been no change in the status of the title
to the Property or the Borrower’s interest therein or creation of any new
encumbrances thereon, or occurrence of any event that could in Lenders’ opinion
impair the priority of the Lien of the Mortgage as of the time of each advance,
and which increases the amount of title insurance thereunder, and otherwise is
in form and content acceptable to the Lenders;

 

(iv) Intentionally Deleted;

 

(v) a certificate of Borrower, Holdings and Borrower Subsidiaries to the effect
that (1) the representations and warranties made by the Borrower, Holdings and
Borrower Subsidiaries in this Agreement and all other Loan Documents are true
and correct on and as of the date of the making of such request for an Advance
with the same force and effect as if made on and as of such date, (2) no Default
or Event of Default has occurred and is continuing, (3) all completed
construction is substantially in accordance with the Plans and Specifications
for such Project, (4) all construction and nonconstruction costs for the payment
of which the Lenders have previously made Advances (including Advances for the
Project made the basis of the request and all prior Advances for any other
Project) have in fact been paid (except to the extent reasonable reserves have
been established with respect to amounts due or to become due), (5) as of the
date of such Advance, to its knowledge, none of Holdings, Borrower or any
Borrower Subsidiaries has any defenses, equities or setoffs with respect to the
Loan Obligations, (6) that the Project Development Budgets (as the same may have
been amended to the extent permitted herein and including any amendments thereto
of which Borrower is then providing the required notice to Agent Lender) for all
other Remaining Construction Projects remain true, accurate and complete in all
material respects and include all costs required to develop and open the
Projects to which they pertain; and (7) including such other certifications,
representations and warranties as Agent Lender may reasonably request; and

 

(vi) such other items related to (i), (ii) and (iii) above as may be reasonably
required by the Agent Lender in connection with any such request for an Advance.

 

(g) Advance Limitations. Section 4.1(h) of the Loan Agreement is hereby deleted
in its entirety and the following inserted in lieu thereof:

 

(h) The Lenders reserve the right to limit the total amount advanced for any
Remaining Construction Project at any time to an amount which, when deducted
from the Project Tranche designated and supported by the related Project
Development Budget, leaves a balance equal to one hundred percent (100%) of the
sum of the cost of completion of all Improvements for such Project plus
remaining nonconstruction expenses for such Project necessary for completion, as
reasonably determined by the Agent Lender from time to time.

 



-6-

 

 

(h) Working Capital Advance Requests. The following is hereby added as Section
4.1(o) to the Loan Agreement:

 

(o) Subject to compliance by Holdings, the Borrower and each Borrower Subsidiary
with all of the provisions of this Agreement and so long as no Default or Event
of Default then exists, Loan proceeds applicable for Working Capital Expenses
(other than Working Capital Expenses related to Remaining Construction Projects,
which shall be subject to the provisions of Section 4.1(c)) shall be disbursed
by the Lenders making Advances in accordance with the following procedures:

 

(1) Not less than five (5) Business Days before the date on which the Borrower
desires an Advance for applicable Working Capital Expenses, the Borrower shall
submit to the Agent Lender a request (each, a “Working Capital Advance Request”)
for an Advance in the form attached hereto as Exhibit R. A separate Advance
request must be completed for all Working Capital Expenses for which an Advance
is requested. Advances for Working Capital Expenses shall be made not more than
once each calendar month, and the Borrower hereby acknowledges and agrees that
it must coordinate requests for Remaining Construction Projects such that the
Lenders are not required to Advance more than once per month. Notwithstanding
anything to the contrary herein provided, no Advances shall be made during the
last five (5) Business Days in September of any year. Each request for an
Advance must be signed by an Authorized Representative, must be submitted in
compliance with the provisions of Section 9.7 herein (with an e-mail
transmission notification to each of hunter.harrell@rsa-al.gov and
rachel.daniels@rsa-al.gov (or such other e-mail addresses provided to Borrower
by the Agent Lender) as to the incoming Advance request)), and must be
accompanied by the following:

 

(i) a certificate of Borrower, Holdings and Borrower Subsidiaries to the effect
that (1) the representations and warranties made by the Borrower, Holdings and
Borrower Subsidiaries in this Agreement and all other Loan Documents are true
and correct on and as of the date of the making of such request for an Advance
with the same force and effect as if made on and as of such date, (2) no Default
or Event of Default has occurred and is continuing, (3) all construction and
nonconstruction costs for the payment of which the Lenders have previously made
Advances (including Advances for Working Capital Expenses, Remaining
Construction Projects and all prior Advances for any other Project, Working
Capital Expenses or Remaining Construction Projects) have in fact been paid
(except to the extent reasonable reserves have been established with respect to
amounts due or to become due), (4) as of the date of such Advance, to its
knowledge, none of Holdings, Borrower or any Borrower Subsidiaries has any
defenses, equities or setoffs with respect to the Loan Obligations; and (5)
including such other certifications, representations and warranties as Agent
Lender may reasonably request; and

 



-7-

 

 

(ii) if requested by Agent Lender, evidence, as reasonably required by Lender,
of the Working Capital Expenses for which any subject Advance is being
requested.

 

(i) Working Capital Expense Request Form. The Working Capital Expense Request
Form attached as Schedule 1 hereto, is hereby added as Exhibit R to the Loan
Agreement and made a part thereof.

 

(j) Direct Advances. Section 4.2 of the Loan Agreement is hereby deleted in its
entirety and the following inserted in lieu thereof:

 

4.2 Direct Advances. After the occurrence of an Event of Default, the Lenders
may from time to time make Advances for any other Working Capital Expenses,
regardless of whether the Borrower has submitted a requisition therefor. Such
Advances may be made directly to parties to whom such amounts are due or to the
Lenders to reimburse the Lenders for sums due to them. All such Advances to
parties other than the Borrower shall be deemed Advances to the Borrower
hereunder and shall be secured by the Collateral to the same extent as if they
were made directly to the Borrower.

 

(k) Required Borrower Funds. Section 4.4 of the Loan Agreement is hereby deleted
in its entirety.

 

(l) Lessor Contributions. Section 4.5(e) of the Loan Agreement is hereby deleted
in its entirety and the following inserted in lieu thereof:

 

(e) Borrower may elect during the Commitment Period and so long as no Default or
Event of Default then exists to apply any Lessor Contributions toward the
payment of Total Approved Project Costs To Date (as defined in Section 4.1(m)(1)
herein). Notwithstanding that such use of Lessor Contributions may be applied in
lieu of Advances of the Loan to pay Total Approved Project Costs To Date,
nothing herein shall be deemed to limit or modify the Borrower’s obligation to
the Lenders to comply with all obligations to provide Project Specific Due
Diligence for the Project to be financed with such Lessor Contributions as set
forth in Section 3.2(d), including but not limited to confirmation that the
Lenders’ lien on and security interest in such Project and related Collateral
has attached and is perfected on a first priority basis.

 

(m) Interest Reserve. The following is hereby added as Section 4.6 of the Loan
Agreement and made a part thereof:

 

4.6 Interest Reserve. The Tranche 3 Committed Amount will include an interest
reserve in the amount of $11,356,647.89, which, subject to the terms of this
Agreement, shall be reserved solely for the payment of interest under the Loan
as it becomes due (the “Interest Reserve”). The Interest Reserve will not be
included in the computation of the undisbursed portion of the Tranche 3
Committed Amount.

 



-8-

 

 

(n) Remaining Construction Project Reserve. The following is hereby added as
Section 4.7 of the Loan Agreement and made a part thereof:

 

4.7 Remaining Construction Project Reserve. The Tranche 3 Committed Amount will
include a construction reserve in an amount being (collectively, the “Remaining
Construction Project Reserve”): (i) the aggregate of the Project Development
Budgets for the Remaining Construction Projects plus (ii) a contingency reserve
equal to ten percent (10%) of the aggregate of the Project Development Budgets
for the Remaining Construction Projects (excluding the Project Development
Budgets for the Pasadena Renovation Project and the Renovation Project to the
Existing Scottsdale Project) (the “Contingency Reserve”) plus any sums not
identified in any Project Development Budget for such Remaining Construction
Projects (as the same may be amended as permitted herein) but which are
reasonably identified by the Agent Lender as amounts required to complete the
development of any Remaining Construction Projects (i.e., any “overrun”
amounts). Funds in the Remaining Construction Project Reserve shall be used for
Advances related solely to the construction of the Remaining Construction
Projects in accordance with the approved Project Development Budgets therefor,
and shall not be available for Advances for Working Capital Expenses that are
not related to the construction of such Remaining Construction Projects. So long
as the cost of any Remaining Construction Project has not exceeded the aggregate
of the Project Development Budget for such Remaining Construction Project plus
the Contingency Reserve allocated thereto, as determined by Agent Lender in its
discretion, and no other Default or Event of Default has occurred or is
occurring, funds in the Contingency Reserve shall be available for release from
the Contingency Reserve upon satisfaction of the following conditions: (A) upon
completion of a Renovation Project (other than the Pasadena Renovation Project
and the Renovation Project to the Existing Scottsdale Project) and receipt by
Agent Lender of a certificate for such Renovation Project in accordance with
Section 6.23 of this Agreement, to the extent there are any funds remaining in
the Contingency Reserve allocable to such Renovation Project, such funds shall
be made available for Advances for any Working Capital Expenses so long as
Borrower is in compliance with all other terms and conditions of this Agreement;
and (B) upon completion of all other Remaining Construction Projects and receipt
by Lender of a certificate for each one of such Remaining Construction Projects
in accordance with Section 6.23 of this Agreement, to the extent there are any
funds remaining in the Contingency Reserve, such funds, together with any other
funds remaining in the Remaining Construction Project Reserve shall be made
available for Advances for any Working Capital Expenses so long as Borrower is
in compliance with all other terms and conditions of this Agreement.

 



-9-

 

 

(o) Remaining Construction Projects Budgets. For purposes of calculating the
aggregate of the Project Development Budges for the Remaining Construction
Projects as set forth in Section 4.7 of the Loan Agreement, such aggregate
amount shall be calculated by Agent Lender, in its sole and absolute discretion,
based upon the Project Development Budges for the Remaining Construction
Projects attached as Schedule 3 hereto and made a part hereof.

 

(p) Construction of Improvements. Section 6.23 of the Loan Agreement is hereby
deleted in its entirety and the following inserted in lieu thereof:

 

Construct Improvements and Complete the Projects. Commence construction,
reconfiguration and/or renovation, as applicable, of each of the Remaining
Construction Projects within sixty (60) days following the initial Advance of
the corresponding Project Tranche, but in any event to commence construction of
each of such Projects no later than the expiration of the Commitment Period;
cause each set of Improvements to be constructed substantially in accordance
with the Plans and Specifications therefor, and in compliance with all
applicable restrictive covenants, zoning ordinances, setback requirements,
building codes and governmental regulations, and so as not to encroach upon or
overhang into any easement or right-of-way; cause such construction to proceed
continuously and permit no cessation of work; and complete each of such Projects
and obtain all required Permits and a certificate of occupancy or other final
governmental approval of such Improvements for their intended use on or before
the Scheduled Completion Date therefor, time being of the essence.

 

The completion of each of the Remaining Construction Projects and the payment of
all costs and expenses incidental thereto shall be evidenced by the Borrower’s
delivery, within ninety (90) days of the Scheduled Completion Date for each
applicable Project, to the Agent Lender of a certificate signed by the Borrower
stating that:

 

(1) the acquisition, construction, installation and equipping of such Project
has been completed in all material respects substantially in accordance with the
Plans and Specifications;

 

(2) the Borrower shall have received and made all Permits, approvals, consents,
licenses (including environmental permits) and authorizations of, and
registrations, filings and recordings with, and declarations to, and other
actions by governmental authorities, the lack of which if not issued, granted or
otherwise in existence, would materially impair commencement of operation of the
Project;

 

(3) all amounts due for labor, materials, supplies and other costs incurred in
connection with the acquisition, construction, installation and equipping of the
Project have been paid except for amounts which the Borrower is entitled to
retain pursuant to its respective purchase orders or for amounts being disputed
by the Borrower in good faith as being due and payable, which amounts shall be
set forth in the certificate and held in the disbursement account established
for such Project until payment is due.

 



-10-

 

 

(q) Use of Proceeds. Section 6.24 of the Loan Agreement is hereby deleted in its
entirety and the following inserted in lieu thereof:

 

6.24 Use of Proceeds. Use the Advances under the Loan (if applicable) (other
than (i) the Village Note Payoff Advance, which shall be used for the purposes
described in Section 2.10 and (ii) the Operating Expense Advance, which was used
solely for the purposes set forth in the Fourth Modification) solely and
exclusively for Working Capital Expenses. The Borrower shall not commingle any
of the Advances or any of the funds of the Borrower which are to be invested in
the Remaining Construction Projects or used for other Working Capital Expenses
with the funds of any other entity or Person or use any of the Advances for any
uses except as permitted by this Agreement. The Lenders reserve the right, at
any time, to require satisfactory proof as to the disposition made of any of the
proceeds of the Loan. Nothing contained herein, however, shall be construed to
require the Lenders to follow the disposition, or to monitor the proper
application; of any funds advanced by the Lenders. Borrower shall also use
Excess Cash Flow and Lessor Contributions only for such purposes as permitted
herein. Other than the Remaining Construction Projects, no proceeds of the Loan
shall be available for Advances on any construction of any other Projects
without Agent Lender’s express written consent, which consent may be withheld in
Agent Lender’s sole and absolute discretion.

 

(r) Advance Date Certification Form. Exhibit H of the Loan Agreement is hereby
deleted in its entirety and the Advance Request Form attached as Schedule 2 to
this Agreement is hereby inserted in lieu thereof.

 

(s) Limited Waiver of EBITDA Requirement. Lenders acknowledge and agree that
with respect to Advances for Working Capital Expenses, so long as (i) no
Material Adverse Effect occurs prior to any Advance for any Working Capital
Expenses, and (ii) no Default or Event of Default occurs prior to any Advance
for any Working Capital Expenses, the EBITDA Requirement set forth in Section
6.30 of the Loan Agreement shall be waived (the “Limited EBITDA Waiver”).
Borrower acknowledges and agrees that the Limited EBITDA Waiver is a limited
waiver and, unless otherwise agreed by Lenders in writing, hereafter, any
Advance of the Tranche 3 Committed Amount that is for construction of a Project
that is not a Remaining Construction Project, will be subject to the EBITDA
Requirement. Borrower acknowledges and agrees that the Limited EBITDA Waiver
shall not apply to, or in any way modify or otherwise affect, the method of
calculation of Net Income in conjunction with any other terms and conditions set
forth in the Loan Agreement, including, without limitation, the determination of
Excess Cash Flow thereunder.

 



-11-

 

 

4. Release of Lenders. For and in consideration of Lenders’ agreement to enter
into and execute this Agreement, and without any contingency, precondition, or
condition subsequent, each of the Borrower Parties, for himself/herself/itself
and his/her/its heirs, executors, trustees, successors and assigns, does hereby
fully and forever release, relinquish, discharge, settle and compromise any and
all claims, cross-claims, counterclaims, causes, damages and actions of every
kind and character, and all suits, costs, damages, expenses, compensation and
liabilities of every kind, character and description, whether direct or
indirect, known or unknown, disclosed or hidden, in law or in equity, which
he/she/it had or will have against Lenders, and/or any of Lenders’ affiliates,
agents, representatives, officers, employees or contractors on account of,
arising, or resulting from, or in any manner incidental to, any and every thing
or event occurring or failing to occur at any time in the past up to and
including the date hereof, including, without limitation, any claims relating to
the Note, the Loan Agreement, the Mortgages or any other Loan Documents, any act
or event relating to Lenders’ (or its designees’) possession or use of any
collateral securing the Note at any time, the indebtedness evidenced by the
Note, any act or event relating to the Lenders’ administration of the Loan
Agreement, the Note or any other Loan Documents.

 

5. Authorization. Borrower Parties represent and warrant to Lenders that each of
them has full power and authority to enter into this Agreement; that the
execution and delivery of this Agreement have been authorized by all requisite
action; and that this Agreement constitutes the valid and legally binding
obligation of Borrower Parties enforceable in accordance with its terms. This
Agreement is not intended to be, nor shall it be construed to create, a novation
or accord and satisfaction, and the Loan Agreement and the indebtedness
represented thereby and by the Note shall continue in full force and effect.

 

6. Ratification. Except as herein amended, the Loan Agreement is hereby ratified
and affirmed. Execution of this Agreement shall not alter or diminish any rights
of Lenders or obligations of Borrower Parties under any other note, instrument,
or obligation secured by or entitled to the benefits of the Loan Agreement or
the Note, including, without limitation, any of the other Loan Documents.

 

7. No Offsets or Defenses. Borrower Parties confirm that they have no offsets or
defenses with respect to their obligations pursuant to the Loan Agreement and
Note or any of the other Loan Documents.

 

8. Events of Default. Borrower Parties represent and warrant that, as of the
Effective Date, there are no Events of Default under the Loan Agreement, Note or
any of the other Loan Documents.

 

9. No Novation or Modification of Loan Documents, etc. Borrower Parties
acknowledge and agree that (a) this Agreement is not intended to be, and shall
not be deemed or construed to be, a novation; (b) except as expressly provided
in this Agreement or any other written agreements with respect to the Loan
Documents, no other modifications, amendments, or waivers of other Loan
Documents are implied or intended; and (c) Lender reserves all available rights
and remedies, at law, in equity and under any the Loan Documents.

 

10. Expenses. Borrower Parties agree to pay to Lenders all expenses, including
Lenders’ attorney’s fees, incurred by Lenders in connection with the negotiation
and preparation of this Agreement.

 



-12-

 

 

11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which when executed and delivered shall constitute an original, but all
such counterparts together shall be deemed to be one and the same instrument.

 

12. Severability; Complete Agreement. If any provisions of this Agreement or the
application thereof to any person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provisions to other persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law. The Loan
Agreement and the Note, together with the other Loan Documents, as amended,
constitute the full and complete agreement of the Borrower Partiers and Lenders
with respect to the indebtedness evidenced by the Note and Loan Agreement.

 

13. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, and their respective successors and assigns.

 

14. Waiver of Jury Trial. THE BORROWER PARTIES AND LENDERS HEREBY WAIVE ANY
RIGHT THAT ANY OF THEM MAY HAVE TO A TRIAL BY JURY ON ANY CLAIM, COUNTERCLAIM,
SETOFF, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING OUT OF OR IN ANY WAY
RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE LOAN, OR (B) IN ANY
WAY CONNECTED WITH OR PERTAINING OR RELATED TO OR INCIDENTAL TO ANY DEALINGS OF
THE LENDERS AND ANY BORROWER PARTY WITH RESPECT TO THE LOAN DOCUMENTS OR IN
CONNECTION WITH THIS AGREEMENT OR THE EXERCISE OF ANY PARTY’S RIGHTS AND
REMEDIES UNDER THIS AGREEMENT, OR OTHERWISE, OR THE CONDUCT OR THE RELATIONSHIP
OF THE PARTIES HERETO, IN ALL OF THE FOREGOING CASES WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE
BORROWER PARTIES AND LENDERS AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY, AND
BARGAINED AGREEMENT OF THE BORROWER PARTIES AND LENDERS IRREVOCABLY TO WAIVE
THEIR RIGHTS TO TRIAL BY JURY AS AN INDUCEMENT OF THE PARTIES TO ENTER INTO THIS
AGREEMENT, AND THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY DISPUTE OR
CONTROVERSY WHATSOEVER (WHETHER OR NOT MODIFIED HEREIN) BETWEEN THE BORROWER
PARTIES AND THE LENDERS SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

[Remainder of Page Intentionally Left Blank]

 

-13-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the year and date first above written.

 

  BORROWER PARTIES:         IPIC-GOLD CLASS ENTERTAINMENT, LLC         By: /s/
Hamid Hashemi   Print Name: Hamid Hashemi   Title: Managing Member

 

STATE OF FLORIDA

COUNTY OF PALM BEACH

 

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that HAMID HASHEMI, whose name as Managing Member of IPIC-GOLD
CLASS ENTERTAINMENT, LLC, a Delaware limited liability company, is signed to the
foregoing instrument, and who is known to me, acknowledged before me on this day
that, being informed of the contents of the instrument, he, as such officer and
with full authority, executed the same voluntarily for and as the act of said
limited liability company, on the day the same bears date.

 

Given under my hand and seal this 29th day of June, 2018.

 

  /s/ Roberta L. Ryncarz   Notary Public   My commission expires: April 1, 2020

 

-14-

 

 

  IPIC GOLD CLASS HOLDINGS LLC         By: /s/ Hamid Hashemi   Print Name: Hamid
Hashemi   Title: Managing Member

 

STATE OF FLORIDA

COUNTY OF PALM BEACH

 

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that HAMID HASHEMI, whose name as Managing Member of IPIC-GOLD
CLASS HOLDINGS LLC, a Delaware limited liability company, is signed to the
foregoing instrument, and who is known to me, acknowledged before me on this day
that, being informed of the contents of the instrument, he, as such officer and
with full authority, executed the same voluntarily for and as the act of said
limited liability company, on the day the same bears date.

 

Given under my hand and seal this 29th day of June, 2018.

 

  /s/ Roberta L. Ryncarz   Notary Public   My commission expires: April 1, 2020

 

-15-

 

 

  IPIC-GOLD CLASS TEXAS, LLC         By: /s/ Hamid Hashemi   Print Name: Hamid
Hashemi   Title: Managing Member

 

STATE OF FLORIDA

COUNTY OF PALM BEACH

 

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that HAMID HASHEMI, whose name as Managing Member of IPIC-GOLD
CLASS TEXAS, LLC, a Delaware limited liability company, is signed to the
foregoing instrument, and who is known to me, acknowledged before me on this day
that, being informed of the contents of the instrument, he, as such officer and
with full authority, executed the same voluntarily for and as the act of said
limited liability company, on the day the same bears date.

 

Given under my hand and seal this 29th day of June, 2018.

 

  /s/ Roberta L. Ryncarz   Notary Public   My commission expires: April 1, 2020

 

-16-

 

 

  IPIC MEDIA, LLC         By: /s/ Hamid Hashemi   Print Name: Hamid Hashemi  
Title: Managing Member

 

STATE OF FLORIDA

COUNTY OF PALM BEACH

 

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that HAMID HASHEMI, whose name as Managing Member of IPIC MEDIA,
LLC, a Delaware limited liability company, is signed to the foregoing
instrument, and who is known to me, acknowledged before me on this day that,
being informed of the contents of the instrument, he, as such officer and with
full authority, executed the same voluntarily for and as the act of said limited
liability company, on the day the same bears date.

 

Given under my hand and seal this 29th day of June, 2018.

 

  /s/ Roberta L. Ryncarz   Notary Public   My commission expires: April 1, 2020

 

-17-

 

 

  DELRAY BEACH HOLDINGS, LLC         By: /s/ Hamid Hashemi   Print Name: Hamid
Hashemi   Title: Managing Member

 

STATE OF FLORIDA

COUNTY OF PALM BEACH

 

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that HAMID HASHEMI, whose name as Managing Member of DELRAY BEACH
HOLDINGS, LLC, a Delaware limited liability company, is signed to the foregoing
instrument, and who is known to me, acknowledged before me on this day that,
being informed of the contents of the instrument, he, as such officer and with
full authority, executed the same voluntarily for and as the act of said limited
liability company, on the day the same bears date.

 

Given under my hand and seal this 29th day of June, 2018.

 

  /s/ Roberta L. Ryncarz   Notary Public   My commission expires: April 1, 2020

 

-18-

 

 

  BAY COLONY REALTY, LLC         By: /s/ Hamid Hashemi   Print Name: Hamid
Hashemi   Title: Managing Member

  

STATE OF FLORIDA

COUNTY OF PALM BEACH

 

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that HAMID HASHEMI, whose name as Managing Member of BAY COLONY
REALTY, LLC, a Delaware limited liability company, is signed to the foregoing
instrument, and who is known to me, acknowledged before me on this day that,
being informed of the contents of the instrument, he, as such officer and with
full authority, executed the same voluntarily for and as the act of said limited
liability company, on the day the same bears date.

 

Given under my hand and seal this 29th day of June, 2018.

 

  /s/ Roberta L. Ryncarz   Notary Public   My commission expires: April 1, 2020

 

 

-19-

 

 

  LENDERS:         THE TEACHERS’ RETIREMENT SYSTEM OF ALABAMA         By: /s/
David G. Bronner   Print Name: David G. Bronner   Title: CEO

 

STATE OF ALABAMA

COUNTY OF MONTGOMERY

 

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that David G. Bronner, whose name as CEO of the Teachers’
Retirement System of Alabama is signed to the foregoing Agreement, and who is
known to me, acknowledged before me on this day that, being informed of the
contents of the Agreement, he, as such officer and with full authority, executed
the same voluntarily for and as the act of said body corporate of the State of
Alabama acting in its capacity as aforesaid.

 

Given under my hand and official seal this 29th day of June, 2018.

 

  /s/ Sandra C. Bigger   Notary Public   My commission expires: July 1, 2018

 

-20-

 

 

  THE EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA         By: /s/ David G. Bronner  
Print Name: David G. Bronner   Title: CEO

  

STATE OF ALABAMA

COUNTY OF MONTGOMERY

 

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that David G. Bronner, whose name as CEO of the Employees’
Retirement System of Alabama is signed to the foregoing Agreement, and who is
known to me, acknowledged before me on this day that, being informed of the
contents of the Agreement, he, as such officer and with full authority, executed
the same voluntarily for and as the act of said body corporate of the State of
Alabama acting in its capacity as aforesaid.

 

Given under my hand and official seal this 29th day of June, 2018.

 

  /s/ Sandra C. Bigger   Notary Public   My commission expires: July 1, 2018

 

-21-

 

 

Schedule 1

 

Working Capital Advance Request Form (non-Remaining Construction Project
Advances)

 

Complete Advance Request will include the following certification by Borrower.

 

Date: 

 

To:THE TEACHERS’ RETIREMENT SYSTEM OF ALABAMA

 

135 South Union Street

Montgomery, Alabama 36130-4104

Attention: Private Placement Dept.

 

Pursuant to that certain Second Amended and Restated Master Loan and Security
Agreement dated as of February 1, 2018, as amended by Modification Agreement
dated June ____, 2018, as amended by Second Modification Agreement dated June
___, 2018 (as amended from time to time, the “Loan Agreement”) among IPIC-GOLD
CLASS ENTERTAINMENT, LLC (the “Borrower”), IPIC GOLD CLASS HOLDING LLC, a
Delaware limited liability company (“Holdings”), the Borrower Subsidiaries party
thereto and THE TEACHERS’ RETIREMENT SYSTEM OF ALABAMA (the “TRS” or “Agent
Lender”), and THE EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA (the “ERS”) (the TRS
and the ERS are sometimes herein referred to individually as a “Lender” and
collectively as the “Lenders”), Borrower submits this Working Capital Advance
Request pursuant to Section 4.1(o) of the Loan Agreement (this “Request for
Advance”). Capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Loan Agreement.

 

1. The total amount of this Working Capital Advance Request is
$__________________, which Advance should be paid into the following account:

 

Account Name: Ipic Gold Class Entertainment LLC

433 Plaza Real, Suite 335

Boca Raton, FL 33432

Master/Depository Account

Bank Name: [____________]

Routing Transit Number: [____________]

Account Number: [____________]

 

2. Upon making the above requested Advance for Working Capital Expenses, the
total Advances (inclusive of the requested Advance) by Lenders of the Loan to
date are:

 

(a) Working Capital Expense Advances (non-Remaining Construction Project
Advances: $____________

 



-22-

 

 

(b) Working Capital Expense Advances (Remaining Construction Project Advances:
$__________

 

(c) Other Project Advances: $_____________

 

(d) Operating Expense Advances: $4,000,000

 

(e) Village Note Payoff Advance: $18,000,000

 

3. The undersigned represents and warrants to Lenders that the undersigned or
other appropriate representations of Borrower have reviewed the provisions of
the Loan Agreement and that a review of the activities of Borrower during the
period from the date of the last Request for Advance through the date of this
Request for Advance has been made by or under the supervision of the undersigned
or other appropriate representations of Borrower with a view to determining
whether Borrower has kept, observed, performed and fulfilled all of its
obligations under the Loan Agreement. Borrower hereby represents and warrants to
Lenders, knowing that Lenders will rely on such representations and warranties
as a condition to making any Advance requested hereby that:

 

(a) The representations and warranties made by the Borrower in the Loan
Agreement and all other Loan Documents are true and correct on and as of the
date hereof with the same force and effect as if made on and as of the date
hereof;

 

(b) No Default or Event of Default has occurred and/or is continuing;

 

(c) As of the date of such Advance, the Borrower has no defenses, equities or
setoffs with respect to the Loan Obligations;

 

4. Borrower certifies that all information set forth in this Request for Advance
is true, complete, and accurate.

 

[Remainder of Page Intentionally Left Blank]

 

-23-

 

 

Certified as true and correct and executed this ______ day of
__________________, 20___ by an Authorized Representative of Borrower.

 

  IPIC-GOLD CLASS ENTERTAINMENT, LLC       By:     Print Name:            Its:  

 

-24-

 

 

Schedule 2

 

Remaining Construction Project Advance Request Form

 

 

Complete Advance Request will include the following certification by Borrower
with noted attachments and the attached Advance Request spreadsheets.

 

Date:           IGCE Project
Reference/Location:          

 

To:THE TEACHERS’ RETIREMENT SYSTEM OF ALABAMA

 

135 South Union Street

Montgomery, Alabama 36130-4104

Attention: Private Placement Dept.

 

Pursuant to that certain Second Amended and Restated Master Loan and Security
Agreement dated as of February 1, 2018, as amended by Modification Agreement
dated June ____, 2018, as amended by Second Modification Agreement dated June
___, 2018 (as amended from time to time, the “Loan Agreement”) among IPIC-GOLD
CLASS ENTERTAINMENT, LLC (the “Borrower”), IPIC GOLD CLASS HOLDING LLC, a
Delaware limited liability company (“Holdings”), the Borrower Subsidiaries party
thereto and THE TEACHERS’ RETIREMENT SYSTEM OF ALABAMA (the “TRS” or “Agent
Lender”), and THE EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA (the “ERS”) (the TRS
and the ERS are sometimes herein referred to individually as a “Lender” and
collectively as the “Lenders”), Borrower submits this Request for Advance
pursuant to Section 4.1(b) of the Loan Agreement (this “Request for Advance”).
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Loan Agreement.

 

5. This Request for Advance requests an Advance of the Loan under the Loan
Agreement to fund development costs set forth in the Project Development Budget
for the Project identified above for which a Project Tranche of $__________ has
been allocated pursuant to Section 3.3(c) of the Loan Agreement.

 

6. Attached hereto as Schedule 1 is the Advance request calculation (the
“Advance Request Calculation”) supporting this Request for Advance, the line
items of which correlate with the applicable Project Development Budget that has
been approved by the Agent Lender for the Project. Such Advance Request
Calculation includes a breakdown by line item of amounts requested herein in
addition to a breakdown of the total Loan amounts previously advanced for the
Project to date (the “Prior Advances”). Said Project Development Budget
continues to reflect accurate costs to complete and open or re-open, as
applicable, the Project. Attached as Schedule 2 is Borrower’s Project cost
summary to date, which further supports the calculations set forth in the
Advance Request Calculation.

 



-25-

 

 

7. The total Advances for the Project being requested by this Request for
Advance is $_________, which Advances should be paid into the following account:

 

Account Name: Ipic Gold Class Entertainment LLC

433 Plaza Real, Suite 335

Boca Raton, FL 33432

Master/Depository Account

Bank Name: [____________]

Routing Transit Number: [____________]

Account Number: [____________]

 

Upon making the above requested Advances, the total Advances (inclusive of the
requested Advances) to date are:

 

(a) Working Capital Expense Advances (non-Remaining Construction Project
Advances: $____________

 

(b) Working Capital Expense Advances (Remaining Construction Project Advances:
$__________

 

(c) Other Project Advances: $_____________

 

(d) Operating Expense Advances: $4,000,000

 

(e) Village Note Payoff Advance: $18,000,000

 

8. Contemporaneously herewith, in addition to the Project Development Budget,
Borrower is submitting or has submitted all information required by Article IV
of the Loan Agreement for Advances as indicated below or, if not submitted,
Borrower has indicated the status thereof below:

 

  ______(a)AIA Documents G702 and G703.

 

  ______(b)Conditional Lien Waiver from the General Contractor.

 

  ______(c)Conditional Lien Waivers from all Major Subcontractors.

 

  ______(d)Title Policy endorsement.

 

  ______(f)Advance Request Calculation as Schedule 1 (as noted above).

 

  ______(g)Project cost summary to date as Schedule 2 (as noted above).

 

  ______(h)Any other items reasonably requested by Agent Lender to date in
connection with this Advance or Prior Advances for the Project.

 



-26-

 

 

9. After the amounts requested herein are advanced by Lenders, the total amounts
expended for the Project will be as follows:

 

(a) Total Approved Project Costs to Date for THIS PROJECT pursuant to Section
4.1(m)(1) of the Loan Agreement: $___________.

 

(b) Total Amounts expended to date for THIS PROJECT:

 

  Advances of Loan Proceeds  $     Excess Cash Flow  $              TOTAL:  $  

 

10. After the amounts requested herein plus any other amounts for other Projects
for which Advances are being simultaneously requested are advanced by Lenders,
the total amounts expended for all Projects and Working Capital Expenses will be
as follows:

 

(a) Total Approved Project Costs to Date for ALL PROJECTS AND WORKING CAPITAL
EXPENSES: $___________

 

(b) Total Amounts expended to date for ALL PROJECTS AND OTHER WORKING CAPITAL
EXPENSES:

 

  Required Borrower Funds  $     Advances of Loan Proceeds  $     Excess Cash
Flow  $              TOTAL:  $  

 

11. As of the date hereof, the Disbursement Account (as more particularly
provided in Section 4.3) has _____ or has not _______ (check one) been
established. If the same has been established:

 

(a) The Disbursement Account is maintained at __________________________, and
the Disbursement Account number is ________________________.

 

(b) The account control agreement required by Section 4.3 of the Loan Agreement
has been obtained and provided to Agent Lender and is dated
____________________.

 



-27-

 

 

12. As of the date hereof, the Excess Cash Flow Account, the Lessor Contribution
Account and the Operating Accounts (as more particularly provided in Sections
4.5 (b), (c) and(d)) have _____ or have not _______ (check one) been
established. If the same has been established:

 

(a) The Excess Cash Flow Account is maintained at __________________________,
and the Excess Cash Flow Account number is ________________________.

 

(b) The account control agreement required by the Loan Agreement for the Excess
Cash Flow Account has been obtained and provided to Agent Lender and is dated
____________________.

 

(c) The Lessor Contribution Account is maintained at __________________________,
and the Lessor Contribution Account number is ________________________.

 

(d) The account control agreement required by the Loan Agreement with respect to
the Lessor Contribution Account has been obtained and provided to Agent Lender
and is dated ____________________.

 

(e) The Operating Account is maintained at __________________________, and the
Operating Account number is ________________________.

 

(f) The account control agreement required by the Loan Agreement with respect to
the Operating Account has been obtained and provided to Agent Lender and is
dated ____________________.

 

13. The undersigned represents and warrants to Lenders that the undersigned or
other appropriate representations of Borrower have reviewed the provisions of
the Loan Agreement and that a review of the activities of Borrower during the
period from the date of the last Request for Advance through the date of this
Request for Advance has been made by or under the supervision of the undersigned
or other appropriate representations of Borrower with a view to determining
whether Borrower has kept, observed, performed and fulfilled all of its
obligations under the Loan Agreement. Borrower hereby represents and warrants to
Lenders, knowing that Lenders will rely on such representations and warranties
as a condition to making any Advance requested hereby that:

 

(a) The representations and warranties made by the Borrower in the Loan
Agreement and all other Loan Documents are true and correct on and as of the
date hereof with the same force and effect as if made on and as of the date
hereof;

 

(b) No Default or Event of Default has occurred and/or is continuing;

 

(c) All completed construction for each Project is substantially in accordance
with the Plans and Specifications for such Project and materially comply with
all governmental laws, ordinances and requirements;

 

(d) All construction and nonconstruction costs for the payment of which the
Lenders have previously made Advances for the Project have in fact been paid or
such funds remain available pending payment in the Disbursement Account;

 

(e) As of the date of such Advance, the Borrower has no defenses, equities or
setoffs with respect to the Loan Obligations;

 

(f) The Project Development Budget for the Project and all other Projects
previously approved by the Lenders remain true, accurate and complete in all
material respects and include all costs required to develop the Projects.

 

14. Borrower certifies that all information set forth in this Request for
Advance is true, complete, and accurate.

 

[Remainder of Page Intentionally Left Blank]

 

-28-

 

 

Certified as true and correct and executed this ______ day of
__________________, 20___ by an Authorized Representative of Borrower.

 

  IPIC-GOLD CLASS ENTERTAINMENT, LLC         By:                Print Name:    
Its:  

 

*Attach Advance Request Calculation and Project Cost Summary with Request as
Schedule 1.

 

*Attach other supporting information as listed for Advance request.

 

-29-

 

 

Schedule 3

 

Remaining Construction Project Budgets

 

See Attached

 

-30-

 

 

Pasadena, CA

August 22, 2017

 

       Leasable SF     Theater   12,667 SF     Restaurant         TOTAL   12,667
SF  Budget Categories  Total Cost   Cost Per
Leasable SF  TENANT CONSTRUCTION         Tenant Construction  $0   $0.00  GC
work  $225,119   $17.77  Millwork   Included    Included  Permits & Fees  $0  
$0.00  TOTAL TENANT CONSTRUCTION  $225,119   $17.77              FURNITURE,
FIXTURES, & EQUIPMENT           AV Package / Displays  $0   $0.00  Auditoriums 
$829,577   $65.49  Projection Booth  $0   $0.00  Restaurant, Bar and Concession
Equipment  $0   $0.00  Furniture, Smallwares and other  $0   $0.00  Signage 
$0   $0.00  IT  $0   $0.00  TOTAL FF&E  $829,577   $65.49              OTHER
COSTS           Loan Closing  $0   $0.00  Legal - Lease and Licensing  $0  
$0.00  Contingency  $100,058   $7.90  Administration  $0   $0.00  SUBTOTAL OTHER
COSTS  $100,058   $7.90              TOTAL PROJECT BUDGET  $1,154,754   $91.16 

  

-31-

 

 

Redmond, WA Theater Remodel

November 21, 2017

 

       Leasable SF     Theater   19,978 SF     Restaurant         TOTAL   19,978
SF  Budget Categories  Total Cost   Cost Per
Leasable SF  TENANT CONSTRUCTION         Tenant Construction  $0   $0.00  GC
work  $825,550   $41.32  Millwork   Included    Included  Permits & Fees 
$139,846   $7.00  TOTAL TENANT CONSTRUCTION  $965,396   $48.32             
FURNITURE, FIXTURES, & EQUIPMENT           AV Package / Displays  $0   $0.00 
Auditoriums  $1,362,690   $68.21  Projection Booth  $0   $0.00  Restaurant, Bar
and Concession Equipment  $0   $0.00  Furniture, Smallwares and other  $0  
$0.00  Signage  $0   $0.00  IT  $0   $0.00  TOTAL FF&E  $1,362,690   $68.21    
         OTHER COSTS           Loan Closing  $0   $0.00  Legal - Lease and
Licensing  $0   $0.00  Contingency  $232,809   $11.65  Pre-Paid License / fees 
$82,555   $4.13  SUBTOTAL OTHER COSTS  $315,364   $15.79              PROJECT
BUDGET  $2,643,449   $132.32 

  

-32-

 

 

Fairview Theater Remodel 2018

Revised 11/28/2017

 



       Leasable SF     Theater   29,394 SF     Restaurant         TOTAL   29,394
SF  Budget Categories  Total Cost   Cost Per Leasable SF  TENANT CONSTRUCTION 
       Tenant Construction  $0   $0.00  GC work  $688,076   $23.41  Millwork 
 Included    Included  Permits & Fees  $205,758   $7.00  TOTAL TENANT
CONSTRUCTION  $893,834   $30.41              FURNITURE, FIXTURES, & EQUIPMENT 
         AV Package / Displays  $0   $0.00  Auditoriums  $1,675,358   $57.00 
Projection Booth  $0   $0.00  Restaurant, Bar and Concession Equipment  $0  
$0.00  Furniture, Smallwares and other  $0   $0.00  Signage  $0   $0.00  IT 
$0   $0.00  TOTAL FF&E  $1,675,358   $57.00              OTHER COSTS          
Loan Closing  $0   $0.00  Legal - Lease and Licensing  $0   $0.00  Contingency 
$256,919   $8.74  Pre-Paid License / fees   $56,766   $1.93 

SUBTOTAL OTHER COSTS

  $313,686   $10.67              PROJECT BUDGET  $2,882,878   $98.08 

 

-33-

 

 

Austin Theater Remodel 2018

Revised 02/19/18

 

       Leasable SF     Theater   26,776 SF     Restaurant         TOTAL   26,776
SF  Budget Categories  Total Cost   Cost Per Leasable SF  TENANT CONSTRUCTION 
       Tenant Construction  $0   $0.00  GC work  $652,125   $24.35  Millwork 
 Included    Included  Permits & Fees  $107,104   $4.00  TOTAL TENANT
CONSTRUCTION  $759,229   $28.35              FURNITURE, FIXTURES, & EQUIPMENT 
         AV Package / Displays  $0   $0.00  Auditoriums  $1,646,765   $61.50 
Projection Booth  $0   $0.00  Restaurant, Bar and Concession Equipment  $0  
$0.00  Furniture, Smallwares and other  $180,000   $6.72  Signage  $0   $0.00 
IT  $0   $0.00  TOTAL FF&E  $1,826,765   $68.22              OTHER COSTS      
    Loan Closing  $0   $0.00  Legal - Lease and Licensing  $0   $0.00 
Contingency  $245,979   $9.19  Pre-Paid License / fees  $53,800   $2.01 
SUBTOTAL OTHER COSTS  $299,780   $11.20              PROJECT BUDGET 
$2,885,774   $107.77 

 

-34-

 

 

Scottsdale, AZ Theater Remodel

December 12, 2017

 

       Leasable SF     Theater   25,975 SF     Restaurant         TOTAL   25,975
SF  Budget Categories  Total Cost   Cost Per
Leasable SF  TENANT CONSTRUCTION         Tenant Construction  $0   $0.00  GC
work  $851,602   $32.79  Millwork  $0    Included  Permits & Fees  $155,850  
$6.00  TOTAL TENANT CONSTRUCTION  $1,007,452   $38.79              FURNITURE,
FIXTURES, & EQUIPMENT           AV Package / Displays  $0   $0.00  Auditoriums 
$1,566,259   $60.30  Projection Booth  $0   $0.00  Restaurant, Bar and
Concession Equipment  $0   $0.00  Furniture, Smallwares and other  $0   $0.00 
Signage  $0   $0.00  IT  $0   $0.00  TOTAL FF&E  $1,566,259   $60.30         
    OTHER COSTS           Loan Closing  $0   $0.00  Legal - Lease and Licensing 
$171,300   $6.59  Contingency  $205,897   $7.93  Administration  $0   $0.00 
SUBTOTAL OTHER COSTS  $377,197   $14.52              TOTAL PROJECT BUDGET 
$2,950,907   $113.61 

 

-35-

 

 

4th & 5th DELRAY - THEATER

May 9, 2017

 

   May 9, 2017     Rentable SF =   44,950 SF  Budget Categories  Total   Per SF 
TENANT CONSTRUCTION         Tenant Construction   7,471,589    166.22  Permits &
Fees   632,175    14.06  TOTAL TENANT CONSTRUCTION  $8,103,764   $180.28    
         FURNITURE, FIXTURES, & EQUIPMENT           AV Package I Displays 
 368,176    8.19  Auditoriums   2,697,371    60.01  Projection Booth 
 1,124,878    25.03  Restaurant, Bar and Concession Equipment   1,545,000  
 34.37  Furniture, Smallwares and other   549,487    12.22  Signage   227,370  
 5.06  IT   480,213    10.68  TOTAL FF&E  $6,992,496   $155.56             
PRE-OPENING AND SOFT COSTS           Pre-Opening Unit Labor   500,000    11.12 
Pre-Opening Training Labor   140,000    3.11  Pre-Opening Inventory   150,000  
 3.34  Pre-Opening Marketing   400,000    8.90  Soft Costs   160,000    3.56 
Pre-Paid License / fees   106,500    2.37  TOTAL PRE-OPENING AND SOFT COSTS 
$1,456,500   $32.40              OTHER COSTS           Loan Closing   150,000  
 3.34  Legal - Lease and Licensing   50,000    1.11  Contingency   1,312,299  
 29.19  SUBTOTAL OTHER COSTS  $1,512,299   $33.64              TOTAL PROJECT
BUDGET  $18,065,060   $401.69              LandLord Contribution  $5,234,133  
$116.44  Total Project Cost  $12,830,927   $285.45 

  

-36-

 

 

Boca Raton - 2019 Theater & Tanzy Remodel

June 27, 2018

 

       Leasable SF     Theater   38,310 SF     Restaurant   9,633 SF     TOTAL  
47,943 SF  Budget Categories  Total Cost   Cost Per
Leasable SF  TENANT CONSTRUCTION         Tenant Construction  $186,417   $3.89 
GC work  $925,505   $19.30  Millwork   Included    Included  Permits & Fees 
$315,420   $6.58  TOTAL TENANT CONSTRUCTION  $1,427,342   $29.77             
FURNITURE, FIXTURES, & EQUIPMENT           AV Package I Displays  $11,449  
$0.24  Auditoriums  $1,839,489   $38.37  Projection Booth  $0   $0.00 
Restaurant, Bar and Concession Equipment  $214,000   $4.46  Furniture,
Smallwares and other  $263,124   $5.49  Signage  $5,700   $0.12  IT  $0   $0.00 
TOTAL FF&E  $2,333,762   $48.68              NON-FINANCEABLE SOFT COSTS      
    Pre-Opening Unit Labor  $47,685   $0.99  Pre-Opening Training Labor  $0  
$0.00  Pre-Opening Inventory  $0   $0.00  Pre-Opening Marketing  $0   $0.00 
Soft Costs  $0   $0.00  Pre-Paid License I fees  $0   $0.00  TOTAL SOFT COSTS 
$47,685   $0.99              OTHER COSTS           Loan Closing  $0   $0.00 
Legal - Lease and Licensing  $0   $0.00  Contingency  $340,286   $7.10 
Administration  $0   $0.00  SUBTOTAL OTHER COSTS  $340,286   $7.10             

TOTAL PROJECT BUDGET

  $4,149,075   $86.54 

 



-37-

 

 

Budget Summary

Irvine, CA - Park Place

 

 



  Updated  3/21/2018    Total Buildable SF   27,589    # of Theaters   6   
Restaurant SF   4,400    Theater SF   23,189 

 

 





      Cost per SF  TENANT CONSTRUCTION         Tenant Construction   5,972,632  
 216.49  Shell Construction incl. Demo, Seismic Upgrade, Façade, Mezzanine 
 2,910,088    105.48  Webcam Monitoring During Const.   15,000    0.54  Perm its
& Fees   659,013    23.89  TOTAL TENANT CONSTRUCTION  $9,556,733   $346.40    
         FURNITURE, FIXTURES, & EQUIPMENT           AV Package / Displays 
 179,762    6.52  Auditoriums   1,944,937    70.50  Projection Booth   557,881  
 20.22  Restaurant, Bar and Concession Equipment   811,046    29.40  Furniture,
Smallwares and Other   610,253    22.12  Signage   204,215    7.40  IT 
 407,249    14.76  TOTAL FF&E  $4,715,344   $170.91              PRE-OPENING 
         Pre-Opening Unit Labor   313,000    11.35  Pre-Opening Training Labor 
 132,040    4.79  Pre-Opening Inventory   75,000    2.72  Pre-Opening Marketing 
 315,000    11.42  Soft Costs   343,845    12.46  Pre-Paid License /fees 
 22,000    0.80  TOTAL PRE-OPENING  $1,200,885   $43.53              OTHER
COSTS           Loan Closing   65,000    2.36  Other Legal   205,950    7.46 
Contingency   1,427,208    51.73  SUBTOTAL OTHER COSTS  $1,698,158   $61.55    
         TOTAL PROJECT BUDGET  $17,171,120   $622              LandLord
Contribution  $4,800,000   $173.98  Total Project Cost  $12,371,120   $448.41 

 



-38-

 